Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 1 of 43




 Document title:                  Chuck Quinton's Lies And The Truth About RotarySwingTour

 Capture URL:                     https://www.rotarytruth.com/the-rotary-truth38208018

 Captured site IP:                104.16.14.194

 Page loaded at (UTC):            Tue, 02 Jun 2020 15:41:10 GMT

 Capture timestamp (UTC):         Tue, 02 Jun 2020 15:42:56 GMT

 Capture tool:                    v7.0.6

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      7

 Capture ID:                      5c9e3a11-cc4c-4da7-8fe7-9ea6b50c6c7e

 User:                            msk-general




                         PDF REFERENCE #:            8WDFdg24XT3LSofgbRs994
                                                      1
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 2 of 43




Document title: Chuck Quinton&#39;s Lies And The Truth About RotarySwingTour
                                                                               2
Capture URL: https://www.rotarytruth.com/the-rotary-truth38208018
Capture timestamp (UTC): Tue, 02 Jun 2020 15:42:56 GMT                                          Page 1 of 6
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 3 of 43




Document title: Chuck Quinton&#39;s Lies And The Truth About RotarySwingTour
                                                                               3
Capture URL: https://www.rotarytruth.com/the-rotary-truth38208018
Capture timestamp (UTC): Tue, 02 Jun 2020 15:42:56 GMT                                          Page 2 of 6
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 4 of 43




Document title: Chuck Quinton&#39;s Lies And The Truth About RotarySwingTour
                                                                               4
Capture URL: https://www.rotarytruth.com/the-rotary-truth38208018
Capture timestamp (UTC): Tue, 02 Jun 2020 15:42:56 GMT                                          Page 3 of 6
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 5 of 43




Document title: Chuck Quinton&#39;s Lies And The Truth About RotarySwingTour
                                                                               5
Capture URL: https://www.rotarytruth.com/the-rotary-truth38208018
Capture timestamp (UTC): Tue, 02 Jun 2020 15:42:56 GMT                                          Page 4 of 6
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 6 of 43




Document title: Chuck Quinton&#39;s Lies And The Truth About RotarySwingTour
                                                                               6
Capture URL: https://www.rotarytruth.com/the-rotary-truth38208018
Capture timestamp (UTC): Tue, 02 Jun 2020 15:42:56 GMT                                          Page 5 of 6
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 7 of 43




Document title: Chuck Quinton&#39;s Lies And The Truth About RotarySwingTour
                                                                               7
Capture URL: https://www.rotarytruth.com/the-rotary-truth38208018
Capture timestamp (UTC): Tue, 02 Jun 2020 15:42:56 GMT                                          Page 6 of 6
Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 8 of 43




 Document title:                  Chuck's Shocking Defamation Campaign

 Capture URL:                     https://www.rotarytruth.com/part1-4

 Captured site IP:                104.16.15.194

 Page loaded at (UTC):            Tue, 02 Jun 2020 15:43:16 GMT

 Capture timestamp (UTC):         Tue, 02 Jun 2020 15:43:57 GMT

 Capture tool:                    v7.0.6

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      8

 Capture ID:                      feaabaed-4aa0-4693-9e28-8fbd684c9384

 User:                            msk-general




                         PDF REFERENCE #:            5wiHLXtV6wBRsajv9AwVAc
                                                      8
          Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 9 of 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           9
Capture URL: https://www.rotarytruth.com/part1-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:43:57 GMT                                         Page 1 of 7
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 10 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           10
Capture URL: https://www.rotarytruth.com/part1-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:43:57 GMT                                        Page 2 of 7
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 11 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           11
Capture URL: https://www.rotarytruth.com/part1-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:43:57 GMT                                        Page 3 of 7
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 12 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           12
Capture URL: https://www.rotarytruth.com/part1-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:43:57 GMT                                        Page 4 of 7
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 13 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           13
Capture URL: https://www.rotarytruth.com/part1-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:43:57 GMT                                        Page 5 of 7
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 14 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           14
Capture URL: https://www.rotarytruth.com/part1-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:43:57 GMT                                        Page 6 of 7
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 15 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           15
Capture URL: https://www.rotarytruth.com/part1-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:43:57 GMT                                        Page 7 of 7
Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 16 of
                                      43




Document title:                  Chuck's Shocking Defamation Campaign

Capture URL:                     https://www.rotarytruth.com/part2-4

Captured site IP:                104.16.15.194

Page loaded at (UTC):            Tue, 02 Jun 2020 15:44:07 GMT

Capture timestamp (UTC):         Tue, 02 Jun 2020 15:44:48 GMT

Capture tool:                    v7.0.6

Collection server IP:            52.5.8.50

Browser engine:                  Chrome/77.0.3865.120

Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                      9

Capture ID:                      e8cfa1bf-9510-47b9-89d0-d311247d1dc9

User:                            msk-general




                        PDF REFERENCE #:            jaguhAZchVqYgsjWBa2tXH
                                                    16
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 17 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           17
Capture URL: https://www.rotarytruth.com/part2-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:44:48 GMT                                        Page 1 of 8
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 18 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           18
Capture URL: https://www.rotarytruth.com/part2-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:44:48 GMT                                        Page 2 of 8
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 19 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           19
Capture URL: https://www.rotarytruth.com/part2-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:44:48 GMT                                        Page 3 of 8
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 20 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           20
Capture URL: https://www.rotarytruth.com/part2-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:44:48 GMT                                        Page 4 of 8
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 21 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           21
Capture URL: https://www.rotarytruth.com/part2-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:44:48 GMT                                        Page 5 of 8
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 22 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           22
Capture URL: https://www.rotarytruth.com/part2-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:44:48 GMT                                        Page 6 of 8
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 23 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           23
Capture URL: https://www.rotarytruth.com/part2-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:44:48 GMT                                        Page 7 of 8
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 24 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           24
Capture URL: https://www.rotarytruth.com/part2-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:44:48 GMT                                        Page 8 of 8
Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 25 of
                                      43




Document title:                  Chuck's Shocking Defamation Campaign

Capture URL:                     https://www.rotarytruth.com/part3-4

Captured site IP:                104.16.16.194

Page loaded at (UTC):            Tue, 02 Jun 2020 15:46:10 GMT

Capture timestamp (UTC):         Tue, 02 Jun 2020 15:47:06 GMT

Capture tool:                    v7.0.6

Collection server IP:            52.5.8.50

Browser engine:                  Chrome/77.0.3865.120

Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                      13

Capture ID:                      69081661-6bd9-4850-b9a4-4c3aa5ee967d

User:                            msk-general




                        PDF REFERENCE #:            jdxEsfbsCRv1Ts4b36Ak1f
                                                    25
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 26 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           26
Capture URL: https://www.rotarytruth.com/part3-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:06 GMT                                        Page 1 of 12
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 27 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           27
Capture URL: https://www.rotarytruth.com/part3-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:06 GMT                                        Page 2 of 12
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 28 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           28
Capture URL: https://www.rotarytruth.com/part3-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:06 GMT                                        Page 3 of 12
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 29 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           29
Capture URL: https://www.rotarytruth.com/part3-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:06 GMT                                        Page 4 of 12
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 30 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           30
Capture URL: https://www.rotarytruth.com/part3-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:06 GMT                                        Page 5 of 12
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 31 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           31
Capture URL: https://www.rotarytruth.com/part3-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:06 GMT                                        Page 6 of 12
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 32 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           32
Capture URL: https://www.rotarytruth.com/part3-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:06 GMT                                        Page 7 of 12
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 33 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           33
Capture URL: https://www.rotarytruth.com/part3-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:06 GMT                                        Page 8 of 12
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 34 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           34
Capture URL: https://www.rotarytruth.com/part3-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:06 GMT                                        Page 9 of 12
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 35 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           35
Capture URL: https://www.rotarytruth.com/part3-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:06 GMT                                    Page 10 of 12
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 36 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           36
Capture URL: https://www.rotarytruth.com/part3-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:06 GMT                                    Page 11 of 12
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 37 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           37
Capture URL: https://www.rotarytruth.com/part3-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:06 GMT                                    Page 12 of 12
Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 38 of
                                      43




Document title:                  Chuck's Shocking Defamation Campaign

Capture URL:                     https://www.rotarytruth.com/part4-4

Captured site IP:                104.16.15.194

Page loaded at (UTC):            Tue, 02 Jun 2020 15:47:24 GMT

Capture timestamp (UTC):         Tue, 02 Jun 2020 15:47:50 GMT

Capture tool:                    v7.0.6

Collection server IP:            52.5.8.50

Browser engine:                  Chrome/77.0.3865.120

Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                      6

Capture ID:                      f0ceb713-d762-47fe-8341-252becda83ed

User:                            msk-general




                        PDF REFERENCE #:            sjBmcRYDJdfwHkakZfcKjs
                                                    38
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 39 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           39
Capture URL: https://www.rotarytruth.com/part4-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:50 GMT                                        Page 1 of 5
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 40 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           40
Capture URL: https://www.rotarytruth.com/part4-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:50 GMT                                        Page 2 of 5
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 41 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           41
Capture URL: https://www.rotarytruth.com/part4-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:50 GMT                                        Page 3 of 5
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 42 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           42
Capture URL: https://www.rotarytruth.com/part4-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:50 GMT                                        Page 4 of 5
           Case 1:20-cv-01195-CMA-MEH Document 19-2 Filed 06/02/20 USDC Colorado Page 43 of
                                                 43




Document title: Chuck&#39;s Shocking Defamation Campaign
                                                           43
Capture URL: https://www.rotarytruth.com/part4-4
Capture timestamp (UTC): Tue, 02 Jun 2020 15:47:50 GMT                                        Page 5 of 5
